DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/29/2021, with respect to the objections and rejections listed below have been fully considered and are persuasive.  
Amendment to the Drawings
The amendments made to Figs. 24B and 25 have been noted and overcome the previously filed drawing objections. Therefore, these objections are withdrawn.
Objection to Claim 1
The amendment made to Claim 1 has been noted to overcome the previously filed claim objection. Therefore, the objection is withdrawn.
Claim Rejections Under 35 U.S.C. 102(a)(1)
The amendments made to Claim 1 have been noted to overcome the previously filed 35 U.S.C. 102(a)(1) rejection made with the Cooper et al. (PGPub US 2017/0056118 A1) reference. As elaborated on below, Cooper et al. fails to disclose wherein the articulation holes comprises first and second articulation holes that are spaced apart from the longitudinal axis at different radii and at a same rotation angle. By establishing the location of the longitudinal axis as running along the length of the shaft, through the center of each link, and by requiring that the articulation holes be spaced at different radii, the Cooper et al. reference no longer reads on this claim as the interpretation established via the annotated Fig. 20 (included in Remarks and the 
Claim Rejections Under 35 U.S.C. 103
As stated above, the amendments made to the independent claim 1 have overcome the prior art of record. Since claims 2, 7-8, 10-11, and 20 depend from claim 1, as pointed out by Applicant, and they are noted to be allowable. Therefore, these rejections are withdrawn.
New Claim 21
As stated above, the amendments made to the independent claim 1 have overcome the prior art of record. The newly added claim 21 depends from claim 1, as pointed out by Applicant, and it is noted to be allowable. Furthermore, claim 21 does not add any new subject matter or raise any new grounds of rejection.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 filed on 06/29/2021 could either not be found or was not suggested in the prior art of record.
	With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of articulation holes extending longitudinally through a link to permit the plurality of pull wires to pass therethrough, wherein each pair of articulation holes comprises first and second articulation holes that are spaced apart from the longitudinal axis (i) at different radii and (ii) at a same rotation angle, in combination with the other limitations of the independent claim.
The closest prior art is Cooper et al. (PGPub US 2017/0056118 A1), which discloses a medical instrument (240 in Fig. 2) comprising an elongated shaft (260) extending between a proximal end (proximal end of 260) and a distal end (distal end of 260) and defining a longitudinal axis (axis defined by length of shaft 260); a plurality of pull wires (320 in Fig. 3) extending along the longitudinal axis (axis defined by shaft length); a first bending section (270 in Fig. 2 or 300 in detail view Fig. 3) positioned between the proximal end (proximal end of 260 in Fig. 2) and the distal end (distal end of 260) of the elongated shaft (260), the bending section (270) comprising links (311, 312, 313, 314, and 315 in Fig. 3) having pairs of articulation holes (opposite pairs of 1120 in Fig. 20) extending longitudinally through the link (1100) to permit the plurality of pull wires (320 in Fig. 3) to pass therethrough, wherein each pair of articulation holes comprises first and second articulation holes (bottom left 1120 and upper right 1120) that are spaced apart from the longitudinal axis (1120 spaced away from center of link 1100); an articulation handle (250) positioned at the proximal end (proximal end of 260) of the elongated shaft (260); and one or more motors (252 and 254) positioned within the articulation handle (250) and configured to articulate the first bending section (270, PP [0051]: “driver disks 252, 254 utilize actuation forces from a teleoperated (robotic) manipulator to actuate various DOFs of instrument 240”).
	However, Cooper et al. fails to disclose wherein each pair of articulation holes comprises first and second articulation holes that are spaced apart from the longitudinal axis (i) at different radii and (ii) at a same rotation angle, highlighted in Fig. 20. As can be seen, the articulation holes (1120) are not located at different radii with respect to the longitudinal axis that runs through the center of the link, and they are not located at a same rotation angle. Furthermore, the prior art of record does not suggest any motivation to modify the Cooper et al. disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771